DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 2/25/2022 have been entered. 
	
Election/Restrictions
Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicants elected the species seen in claim 67 in the response to restriction requirement filed 5/1/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,29-31 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (EP 1,489,126), for the reasons set forth in the previous office action filed 9/27/2021.
Claims 1,18,29-31,62 and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (EP 1,489,126), as applied to claims 1-2,7,10,13 and 29-31 above, in view of Zhou et al. (WO 2016020474) in view of Green et al. (US . 
Regarding the new limitation in claim 68 that the polymer has a degree of branching of 0.3, He is silent on such a specific degree. However the reference notes the degree of branching in the poly(amino ester) can be varied by varying the type of monomers used and the relevant amounts thereof present in the reaction. He notes, the degree of branching of a poly(amino ester) prepared in accordance with the present method can be varied by routine experimentation. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. See [0044]-[0046]. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of the degree of branching in a branched polymer would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicants assert R4 and R5 for He are not disclosed as chosen independently and the examples only use one moiety for each, thus applicants surmise the moieties in each are the same and all derived from just one single amine. Applicants do not believe different R4 and R5 groups can be selected independently for each formula I-IV. Applicants believe that since their claims recite B,C and D are different the claimed polymers are different from He. 
As noted previously He teaches formula I,II and III are independently selected from, clearly implying that different repeat units may be used for each, which would also mean different R4 and R5 groups. Regardless of the examiners understanding of these passages to select several different R4 and R5 groups would be very obvious to one of Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious.
Applicants pick on the secondary references Zou and Green for not teaching polymers incorporating two or three different radicals.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhou and Green were only used for the disclosures within that the elected structure of B,C and D were well-known amine components within polyamino esters. Neither reference was used for teaching two different radicals. As noted in the previous action it would be obvious to combine/substitute these monomers into the polymer of He.
Applicants assert their compounds of claim 1 exhibit unexpected advantageous properties not taught by the prior art. 
The examples used for applicant’s assertion are clearly much narrower than the claims in their current state and therefore are not commensurate in scope. Additionally, no comparison is made to the closest prior art of record He, who teaches branched polymers. Applicants only compare their branched polymers to linear polymers. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In 

Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618